Exhibit 10.3

 

REWAREHOUSE FACILITY

EXECUTION

 

AMENDMENT NO. 2 TO MASTER REPURCHASE AGREEMENT
AND

AMENDMENT NO. 2 TO PRICING SIDE LETTER

 

Amendment No. 2 to Master Repurchase Agreement (the “Repurchase Agreement
Amendment”) and Amendment No. 2 to Pricing Side Letter (the “Pricing Letter
Amendment” and together with the Repurchase Agreement Amendment, the
“Amendment”), dated as of September 17, 2014, among CREDIT SUISSE FIRST BOSTON
MORTGAGE CAPITAL LLC (the “Buyer”), IMPAC MORTGAGE CORP., formerly known as
Excel Mortgage Servicing, Inc. (the “Seller”), INTEGRATED REAL ESTATE SERVICE
CORP. and IMPAC MORTGAGE HOLDINGS, INC. (each, a “Guarantor” and collectively,
the “Guarantors”).

 

RECITALS

 

The Buyer, the Seller and the Guarantors are parties to that certain (a) Master
Repurchase Agreement, dated as of September 18, 2013 (as amended by Amendment
No. 1, dated as of January 9, 2014, the “Existing Repurchase Agreement”; as
further amended by this Amendment, the “Repurchase Agreement”) and (b) Pricing
Side Letter, dated as of September 18, 2013 (as amended by Amendment No. 1,
dated as of January 9, 2014, the “Existing Pricing Side Letter”, and together
with the Existing Repurchase Agreement, the “Existing Agreements”; and as
further amended by this Amendment, the “Pricing Side Letter”).  The Guarantors
are parties to that certain Guaranty (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”), dated as of September 18,
2013, made by the Guarantors in favor of the Buyer.  Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the
Existing Agreements and the Guaranty, as applicable.

 

The Buyer, the Seller and the Guarantors have agreed, subject to the terms and
conditions of this Amendment, that the Existing Agreements be amended to reflect
certain agreed upon revisions to the terms of the Existing Agreements.  As a
condition precedent to amending the Existing Agreements, the Buyer has required
the Guarantors to ratify and affirm the Guaranty on the date hereof.

 

Accordingly, the Buyer, the Seller and the Guarantors hereby agree, in
consideration of the mutual promises and mutual obligations set forth herein,
that the Existing Agreements are hereby amended as follows:

 

SECTION 1.                            Repurchase Agreement Definitions. 
Section 2 of the Existing Repurchase Agreement is hereby amended by:

 

1.1                               deleting the definitions of “Jumbo Mortgage
Loan” and “Mortgage Loan” in their entirety and replacing them with the
following:

 

“Jumbo Mortgage Loan” means a Mortgage Loan with an original principal balance
in an amount in excess of the then applicable conventional conforming limits,
including general limits and high-cost area limits, for Mortgaged Properties
securing Mortgage Loans in such county or local area and which is also eligible
for purchase by Buyer, Buyer’s Affiliates or any other national residential
mortgage lender acceptable to Buyer in its sole discretion;

 

--------------------------------------------------------------------------------


 

provided, however, that Jumbo Mortgage Loans shall not include any Mortgage Loan
with an original principal balance in excess of $3,000,000.

 

“Mortgage Loan” means any first lien closed Conforming Mortgage Loan, USDA Loan,
FHA Loan, Manufactured Home Loan, Jumbo Mortgage Loan or VA Loan which is a
fixed or floating-rate, one-to-four-family residential mortgage or home equity
loan evidenced by a promissory note and secured by a first lien mortgage, which
satisfies the requirements set forth in the Underwriting Guidelines and
Section 13.b hereof; provided, however, that, except as expressly approved in
writing by Buyer, Mortgage Loans shall not include (a) any Agency Mortgage Loan
that has an LTV in excess of the amounts approved by the related Agency, FHA, VA
or USDA, as applicable, or (b) any High Cost Mortgage Loans and; provided,
further, that the related Purchase Date is no more than thirty (30) days
following the origination date.

 

1.2                               deleting the definitions of “Buydown Amount”
and “Conforming High LTV Loan” in their entirety and all references thereto.

 

1.3                               adding the following definition in its proper
alphabetical order:

 

“USDA Loan Guaranty Agreement” means the obligation of the United States to pay
a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor.

 

SECTION 2.                            Buydown Amount.  Section 5 of the Existing
Master Repurchase Agreement is hereby amended by deleting subsection (c) in its
entirety.

 

SECTION 3.                            Representations and Warranties.  Schedule
1 of the Existing Repurchase Agreement is hereby amended by deleting paragraph
(ddd) in its entirety and replacing it with the following:

 

(ddd)                   FHA Mortgage Insurance; VA Loan Guaranty; USDA Loan
Guaranty.  With respect to the FHA Loans, the FHA Mortgage Insurance Contract is
or eligible to be in full force and effect and there exists no impairment to
full recovery without indemnity to the Department of Housing and Urban
Development or the FHA under FHA Mortgage Insurance.  With respect to the VA
Loans, the VA Loan Guaranty Agreement is in full force and effect to the maximum
extent stated therein.  With respect to the USDA Loans, the USDA Loan Guaranty
Agreement is in full force and effect to the maximum extent stated therein.  All
necessary steps have been taken to keep such guaranty or insurance valid,
binding and enforceable and each of such is the binding, valid and enforceable
obligation of the FHA,  the VA and the USDA, respectively, to the full extent
thereof, without surcharge, set off or defense.  Each FHA Loan,  VA Loan and
USDA Loan was originated in accordance with the criteria of an Agency for
purchase of such Mortgage Loans.

 

SECTION 4.                            Pricing Side Letter Definitions. 
Section 1 of the Existing Pricing Side Letter is hereby amended by:

 

4.1                               deleting the definitions of “Maximum Repledge
Facility Purchase Price” and “Termination Date” in their entirety and replacing
them with the following:

 

2

--------------------------------------------------------------------------------


 

“Maximum Repledge Facility Purchase Price” means an amount equal to the product
of (a) 60% and (b) the Maximum Combined Aggregate Purchase Price.

 

“Termination Date” means the earlier of (a) September 16, 2015, and (b) the date
determined by Buyer (or otherwise deemed to occur) in accordance with the
provisions of Section 16 of the Agreement.

 

4.2                               deleting the table in clause (x) of the
definition of “Asset Value” in its entirety and replacing it with the following:

 

Type of Mortgage
Loan

 

Percentage of the
Maximum Repledge
Facility Purchase Price
(unless otherwise
noted)

 

Agency Mortgage Loans

 

100

%

Aged Loans

 

10

%

Wet-Ink Mortgage Loans

 

30

%

Jumbo Mortgage Loans

 

20

%

Manufactured Home Loans

 

5

%

 

4.3                               deleting the table in the definition of
“Pricing Rate” in its entirety and replacing it with the following:

 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Wet-
Ink Mortgage
Loans or Aged
Loans

 

Percentage for
Wet-Ink
Mortgage
Loans(increases
calculated based
upon original
Pricing Rate)

 

Percentage for
Aged Loans
(increases
calculated based
upon original
Pricing Rate)

Agency Mortgage Loans

 

2.65%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Manufactured Home Loans

 

2.65%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

Jumbo Mortgage Loans

 

2.65%

 

increased by an additional 0.25%

 

increased by an additional 0.25%

 

4.4                               deleting the table in the definition of
“Purchase Price Percentage” in its entirety and replacing it with the following:

 

3

--------------------------------------------------------------------------------


 

 

Type of
Mortgage Loan

 

Percentage for
Mortgage Loans
other than Aged
Loans

 

Percentage for
Aged Loans
(reductions
calculated based
upon original
Purchase Price
Percentage)

Agency Mortgage Loans

 

95%

 

reduced by an additional 5%

Manufactured Home Loans

 

95%

 

reduced by an additional 5%

Jumbo Mortgage Loans

 

95%

 

reduced by an additional 5%

Wet-Ink Mortgage Loans

 

Percentage based on type of Mortgage Loan

 

n/a

 

4.5                               deleting the definitions of “Conforming High
LTV Loan”, “Conforming Tier 1 High LTV Loan” and “Conforming Tier 2 High LTV
Loan” in their entirety and all references thereto.

 

4.6                               adding the following definition in its proper
alphabetical order:

 

“Agency Mortgage Loan” means a Conforming Mortgage Loan, a FHA Loan, a VA Loan
or a USDA Loan.

 

SECTION 5.                            Financial Covenants.  Section 2 of the
Existing Pricing Side Letter is hereby amended by deleting subsection 2.5 in its
entirety and replacing it with the following:

 

2.5                               Additional Warehouse Line.  Seller shall
maintain at least one additional warehouse or repurchase facility with
counterparties other than Affiliates in a combined amount at least equal to the
Maximum Combined Aggregate Purchase Price.

 

SECTION 6.                            Officer’s Compliance Certificate. 
Exhibit A of the Existing Pricing Side Letter is hereby amended by deleting the
paragraph titled “Additional Warehouse Line” in its entirety and replacing it
with the following:

 

Additional Warehouse Line.  The Seller has maintained at least one additional
warehouse or repurchase facility in a combined amount at least equal to the
Maximum Combined Aggregate Purchase Price.

 

SECTION 7.                            Conditions Precedent.  This Amendment
shall become effective as of September 17, 2014 (the “Amendment Effective
Date”), subject to the satisfaction of the following conditions precedent:

 

4

--------------------------------------------------------------------------------


 

7.1                               Delivered Documents.  On the Amendment
Effective Date, the Buyer shall have received the following documents, each of
which shall be satisfactory to the Buyer in form and substance:

 

(a)                                 this Amendment, executed and delivered by
duly authorized officers of the Buyer, the Seller and the Guarantors; and

 

(b)                                 such other documents as the Buyer or counsel
to the Buyer may reasonably request.

 

SECTION 8.                            Representations and Warranties.  Seller
hereby represents and warrants to the Buyer that it is in compliance with all
the terms and provisions set forth in the Repurchase Agreement on its part to be
observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of the Repurchase Agreement.

 

SECTION 9.                            Limited Effect.  Except as expressly
amended and modified by this Amendment, the Existing Agreements shall continue
to be, and shall remain, in full force and effect in accordance with its terms.

 

SECTION 10.                     Severability. Each provision and agreement
herein shall be treated as separate and independent from any other provision or
agreement herein and shall be enforceable notwithstanding the unenforceability
of any such other provision or agreement.

 

SECTION 11.                     Counterparts.  This Amendment may be executed by
each of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.

 

SECTION 12.                     GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE CHOICE OF LAW PROVISIONS THEREOF.

 

SECTION 13.                     Reaffirmation of Guaranty.  The Guarantors
hereby ratify and affirm all of the terms, covenants, conditions and obligations
of the Guaranty and acknowledge and agree that the term “Obligations” as used in
the Guaranty shall apply to all of the Obligations of Seller to Buyer under the
Repurchase Agreement and the other Program Agreements, as amended hereby.

 

[SIGNATURE PAGES FOLLOW]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC, as Buyer

 

 

 

 

 

By:

/s/ Adam Loskove

 

Name:

Adam Loskove

 

Title:

Vice President

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement and Amendment
No. 2 to Pricing Side Letter

 

--------------------------------------------------------------------------------


 

 

IMPAC MORTGAGE CORP., as Seller

 

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

 

 

IMPAC MORTGAGE HOLDINGS, INC., as a Guarantor

 

 

 

 

 

By:

/s/ Todd R. Taylor

 

Name:

Todd R. Taylor

 

Title:

EVP/CFO

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP., as a Guarantor

 

 

 

 

 

By:

/s/ William S. Ashmore

 

Name:  

William S. Ashmore

 

Title: 

President

 

Signature Page to Amendment No. 2 to Master Repurchase Agreement and Amendment
No. 2 to Pricing Side Letter

 

--------------------------------------------------------------------------------